 



Exhibit 10.2
Amendment to Employment Contract
This amendment (this “Amendment”) is entered into as of December 18, 2006
between Optelecom-NKF B.V. (formerly NKF Electronics B.V.), a private limited
company incorporated in the Netherlands (the “Company”), and Thomas Wilhelmus
Martinus Overwijn (“Executive”).
The parties hereby agree as follows:

  1.   Prior Employment Contract. The parties have previously entered into an
employment contract effective April 1, 2005 (the “Agreement”). The parties now
wish to amend the Agreement as stated herein.     2.   Amendment: The parties
hereby amend Paragraph 2 of Clause 3, Working hours and salary, of the Agreement
to increase Executive’s annual gross salary from EUR 105,000 to EUR 115,000,
effective as of January 1, 2007.     3.   Continuing Effect of Agreement: The
parties hereto agree that the terms and provisions of the Agreement, as amended
by this Amendment, shall remain in full force and effect. Except as specifically
modified by this Amendment, the terms and provisions of the Employment Agreement
shall continue and be binding on the parties hereto. In the event of any
conflict between the provisions of the Employment Agreement and the provisions
of this Amendment, the provisions of this Amendment shall control. The
provisions of the Employment Agreement and this Amendment constitute the entire
agreement between the parties concerning the Executive’s employment arrangement
with the Company, and may not be amended or modified except by a written
agreement between the parties.

To evidence their agreement to the terms of this Amendment, Executive has signed
and Company has caused its duly authorized representative to sign this Amendment
as of December 18, 2006.

          Optelecom-NKF B.V.:   Executive:
 
       
By:
       
 
       
 
  Edmund Ludwig   Thomas W. M. Overwijn

